December 14, 2000
Dear State Medicaid Director:
The Health Care Financing Administration (HCFA) is committed as part of the Government
Performance and Results Act (GPRA) to locating, educating, and enrolling additional dual
eligible beneficiaries. As many of you know, there is inconsistency in how HCFA, other Federal
agencies, and the States refer to the dual eligible programs (see the enclosed list of definitions of
the various dual
eligible programs). To address this inconsistency and develop a program title that is "beneficiaryfriendly", HCFA conducted a series of beneficiary focus groups. The focus groups revealed that
the title "Medicare Savings Program" tested well among beneficiaries and engendered a high level
of program identification and understanding.
We would also like to provide you with a copy of our latest outreach tool, "SHIP-to-SHIP: A
Practical Guide to Conducting Outreach on the Medicare Savings Programs." This CD-ROM,
which is enclosed, provides information on how State Health Insurance Assistance Programs
(SHIPs) around the country are conducting outreach and education activities to serve beneficiaries
who qualify for Medicare Savings Programs (qualified beneficiaries), an assessment of outreach
and education practices that SHIPs have found to be effective, and helpful tips on reaching
traditionally underserved audiences. The "SHIP-to-SHIP" CD-ROM will give you a window on
SHIP activities across the country and, although it was designed for use by SHIPs, contains many
ideas that can be adapted to bolster your own outreach activities.
SHIPs are State-administered programs that have the role of providing objective, free counseling
to those persons who have questions pertaining to Medicare. SHIP counselors are required to
undergo an intensive educational program to provide them with the knowledge and skills to render
information and advice in areas such as Medicare, Medicare supplemental insurance, managed
care, and the Medicare Savings Programs. SHIP coordinators maintain strong community linkages
with local partners that may include area agencies on aging, faith-based organizations, community
action agencies, nursing homes, hospitals, and other organizations.
HCFA endorses the formation of partnerships between Medicaid State agencies and SHIPs. (See
the enclosed contact list for information on the SHIP in your State.) There is evidence to suggest
that collaboration between Medicaid agencies and SHIPs can substantially increase enrollment in
Medicare Savings Programs. Most of these collaborative activities revolve around joint education
efforts.
Advantages for Medicaid State agencies that partner with SHIPs may include:
1
Reducing the workload of Medicaid intake workers through activities such as eligibility prescreening or outreach about the eligibility criteria by specially trained SHIP counselors (although it
is always done with the caveat that actual determinations must be made by the State Medicaid
agency or appropriate government employee and that the individual has a right to request such a
determination) or development of a shortened application form;
2
Improving access to a variety of community-based organizations that have contacts with
individuals who may qualify for Medicare Savings Programs;

3
Educating potential applicants of Medicare Savings Programs through services provided by
SHIP counselors; and
4
Enhancing customer service through dissemination of applications via SHIP counselors and
the ability of SHIP counselors to troubleshoot complex cases.
For those who have already begun to establish these important links for improving outreach to
qualified beneficiaries, we thank you for your contributions to the field. For those contemplating
the value of such collaboration, we encourage you to contact State and local SHIP offices and
speak with Medicaid colleagues in other States that have already established these important
partnerships. You may be surprised to find that simply designating a Medicaid contact person for
SHIPs to work with or copying the SHIP director on relevant communication goes a long way in
facilitating a mutually beneficial working relationship.
In addition to the "SHIP-to-SHIP" CD-ROM, HCFA is updating the "Outreach Kit" and "Resource
Guide" that were created in 2000 and is continuing to develop outreach tools such as public service
announcements (PSAs), training videos, posters, and brochures. The materials will be targeted to
distinct segments of the population including Native Americans/Alaskan Natives, Hispanics, Asian
Americans and Pacific Islanders, individuals with disabilities, and persons who care for potential
qualified beneficiaries. These new tools will be available in May 2001. Further, HCFA released the
grant solicitation, entitled, "Building Partnerships for Innovative Outreach and Enrollment of Dual
Eligibles" on June 2, 2000. The Agency has awarded grants to six States to encourage partnership
at the State, local, and community level. Those States include Connecticut, Maryland, Minnesota,
Montana, Texas, and Washington. Additional grants may be available next year if funding is
obtained. If you have questions about any of these activities, please contact Donna Wenner of my
staff at (410) 786-6608, or E-mail her at Dwenner@hcfa.gov.
Whatever your course of action, HCFA thanks you for your taking the time to consider SHIPs and
other State, community, and local partners in your efforts to reach qualified beneficiaries. Your
hard work in this area is greatly appreciated.
Sincerely,

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd121400b.asp (2 of 14)4/12/2006 1:41:01 PM

/s/
Timothy M.
Westmoreland Director
Enclosures:
List and Definition of Dual Eligibles "SHIP-to-SHIP: A Practical Guide to conducting Outreach on
the Medicare Savings Program" State Health Insurance Assistance Program Coordinators
cc: HCFA Regional Administrators HCFA Associate Regional Administrators for Medicaid and

State Operations Lee Partridge Director, Health Policy Unit American Public Human Services
Association Janice Jackson Executive Director National Association of Area Agencies on Aging
Bernice Hutchinson Director, State Health Insurance Assistance Programs Resource Center
National Association of State Units on Aging Joy Wilson Director, Health Committee National
Conference of State Legislatures Matt Salo Director of Health Legislation National Governors'
Association SHIP Program Coordinators

LIST AND DEFINITION OF DUAL ELIGIBLES
Dual Eligibles - The following describes the various categories of individuals who, collectively,
are known as dual eligibles. Medicare has two basic coverages: Part A, which pays for
hospitalization costs; and Part B, which pays for physician services, lab and x-ray services, durable
medical equipment, and outpatient and other services. Dual eligibles are individuals who are
entitled to Medicare Part A and/or Part B and are eligible for some form of Medicaid benefit.
1. Qualified Medicare Beneficiaries (QMBs) without other Medicaid (QMB Only) - These
individuals are entitled to Medicare Part A, have income of 100% Federal poverty level (FPL) or
less and resources that do not exceed twice the limit for SSI eligibility, and are not otherwise
eligible for full Medicaid. Medicaid pays their Medicare Part A premiums, if any, Medicare Part B
premiums, and, to the extent consistent with the Medicaid State plan, Medicare deductibles and
coinsurance for Medicare services provided by Medicare providers. Federal financial participation
(FFP) equals the Federal medical assistance percentage (FMAP).

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd121400b.asp (3 of 14)4/12/2006 1:41:01 PM

1
QMBs with full Medicaid (QMB Plus) - These individuals are entitled to Medicare Part A,
have income of 100% FPL or less and resources that do not exceed twice the limit for SSI
eligibility, and are eligible for full Medicaid benefits. Medicaid pays their Medicare Part A
premiums, if any, Medicare Part B premiums, and, to the extent consistent with the Medicaid State
plan, Medicare deductibles and coinsurance, and provides full Medicaid benefits. FFP equals
FMAP.
2
Specified Low-Income Medicare Beneficiaries (SLMBs) without other Medicaid
(SLMB Only) -These individuals are entitled to Medicare Part A, have income of greater than
100% FPL, but less than 120% FPL and resources that do not exceed twice the limit for SSI
eligibility, and are not otherwise eligible for Medicaid. Medicaid pays their Medicare Part B
premiums only. FFP equals FMAP.
3
SLMBs with full Medicaid (SLMB Plus) - These individuals are entitled to Medicare Part
A, have income of greater than 100% FPL, but less than 120% FPL and resources that do not in
exceed twice the limit for SSI eligibility, and are eligible for full Medicaid benefits. Medicaid pays
their Medicare Part B premiums and provides full Medicaid benefits. FFP equals FMAP.
4
Qualified Disabled and Working Individuals (QDWIs) - These individuals lost their
Medicare Part A benefits due to their return to work. They are eligible to purchase Medicare Part A
benefits, have income of 200% FPL or less and resources that do not exceed twice the limit for SSI

eligibility, and are not otherwise eligible for Medicaid. Medicaid pays the Medicare Part A
premiums only. FFP equals FMAP.
5
Qualifying Individuals (1) (QI-1s) - This group is effective 1/1/98 - 12/31/02. There is an
annual cap on the amount of money available, which may limit the number of individuals in the
group. These individuals are entitled to Medicare Part A, have income of at least 120% FPL, but
less than 135% FPL, resources that do not exceed twice the limit for SSI eligibility, and are not
otherwise eligible for Medicaid. Medicaid pays their Medicare Part B premiums only. FFP equals
FMAP at 100%.
6
Qualifying Individuals (2) (QI-2s) - This group is effective 1/1/98 - 12/31/02. There is an
annual cap on the amount of money available, which may limit the number of individuals in the
group. These individuals are entitled to Medicare Part A, have income of at least 135% FPL, but
less than 175% FPL, resources that do not exceed twice the limit for SSI eligibility, and are not
otherwise eligible for Medicaid. Medicaid pays only a portion of their part B premiums ($2.23 in
1999). FFP equals FMAP at 100%.
7
Medicaid Only Dual Eligibles (Non QMB, SLMB, QDWI, QI-1, or QI-2) - These
individuals are entitled to Medicare Part A and/or Part B and are eligible for full Medicaid benefits.
They are not eligible for Medicaid as a QMB, SLMB, QDWI, QI-1, or QI-2. Typically, these
individuals need to spend down to qualify for Medicaid or fall into a Medicaid eligibility poverty
group that exceeds the limits listed above. Medicaid provides full Medicaid benefits and pays for
Medicaid services provided by Medicaid providers, but Medicaid will only pay for services also
covered by Medicare if the Medicaid payment rate is higher than the amount paid by Medicare,
and, within this limit, will only pay
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd121400b.asp (4 of 14)4/12/2006 1:41:01 PM

to the extent necessary to pay the beneficiary's Medicare cost-sharing liability. Payment by
Medicaid of Medicare Part B premiums is a State option; however, States may not receive FFP for
Medicaid services also covered by Medicare Part B for certain individuals who could have been
covered under Medicare Part B had they been enrolled. FFP equals FMAP.

STATE

HEALTH

INSURANCE

COORDINATORS

STATE NAME ADDRESS PHONE/FAX

ASSISTANCE

PROGRAM

PROGRAM

California Department of Aging 1600 K Street Sacramento, California
95814

Bob Pierce State of
Colorado Division
of Insurance 1560
Broadway, Suite
850 Denver,
Colorado 80202

Margaret Gerundo-

S
tate of Connecticut

Department of Social Murkette

Services Division of Elderly Services 25 Sigourney
Street, 8th Floor Hartford, Connecticut 06106

DC
Penelope Lantz

Karyn
Barquin

Health Insurance Counseling Project 2136 Pennsylvania Ave., NW
Washington, D.C. 20052

(f)

DC Office on Aging 441 4th Street NW, Suite 900 South Washington,
DC 20001
(202) 676-3900
(202) 293-4043
(f)
(202) 727-8367
(202) 724-4979

(302) 577Delaware Insurance Department 841 Silver Lake Blvd. Dover,
Delaware 19904

4791
(302) 5774793

Division of Aging 1901 DuPont Highway New Castle, Delaware
19720

(302) 739-6266
(302) 739-5280
(f)

Donna Donhauser

Janet Villarreal

(f) DE

Human Resources
Division of Aging
Services 2
Peachtree Street,
th
NE 36 Floor Atlanta,
Georgia 30303

Tom Reimers Florida Dept. of Elder Affairs 4040 Esplanade Way #280
S Tallahassee, Florida 32399-7000 Brenda Cook Georgia Dept. of

Gwen Ouye Hawaii Executive Office on Aging 250 South Hotel Street,
#109 Honolulu, Hawaii 96813-2831

Kenneth Hurt Idaho Department of Insurance 700 West State Street, 3rd
Floor Boise, Idaho 83720-0043

Kathy Claunch Illinois Department of Insurance 320 West Washington
Street Springfield, Illinois 62767

Grace Chandler Indiana Department of Insurance 311 West Washington
Street Suite #300 Indianapolis, Indiana 46204-2787

Kris Gross Iowa Insurance Division 330 Maple Street Des Moines,
Iowa 50319

Melissa Gregory Kansas Insurance Department 130 S. Market, Suite
4030
P.O. Box 3850 Wichita, Kansas
67201 Sandra Rolland Kentucky
Cabinet for Human Resources
Division on Aging 275 East Main
Street, 5th FL, W-CCF Frankfort,
Kentucky 40621

Alan Heumann Louisiana Department of Insurance 950 North 5th Street
P.O. Box 94214 Baton Rouge, Louisiana
70804-9214

Services State
Mary Walsh Maine Dept. of Human Services Bureau of Elder & Adult

House Station #11 35 Anthony Ave. Augusta, Maine 04333-0011

Michelle Holzer Maryland Office on Aging 301 West Preston Street
Baltimore, Maryland 21201

Mary Kay Browne Massachusetts Executive Office of Elder Affairs 1
Ashburton Place, 5th Floor Boston, Massachusetts 02108

MI
Sarah Slocum

Wendi
Middleton

MMAP Project
Director 6105 West St.
Joseph Highway Suite
209 Lansing, Michigan
48917

Michigan Office of Services to the Aging
P.O. Box 30676 Lansing, Michigan 48909
(517) 622-5226
(517) 622-4217
(f)
(517) 373-4071
(517) 373-4092

(f) Minnesota Board on
Aging 444 Lafayette
Road St. Paul,
Minnesota 55155-3843

Ivory Craig
Mississippi
Division of Aging
and Adult Services
750 North State
Street Jackson,
Mississippi 39202

Jay Dobbs CLAIM Program Missouri Patient Care Review Foundation
3425 Constitution Court, Suite E Jefferson City, Missouri 65109

Gary Refsland Montana Partnership for Health Insurance Information
Montana State Office on Aging 212 Ridge Trail Bozeman, Montana
59715

Tiffany Geis Nebraska Department of Insurance The Terminal Building
941 "O" St., Suite 400 Lincoln, Nebraska 68508

NV Myra Davis Deborah Cormier

Las Vegas, Nevada
89101
Nevada Division of Aging Services 340 North 11th Street, Suite 203
(f) NH

Same
(702) 486-3796
(702) 486-3572
(f)
(702) 486-3578
(702) 486-3572

Lloyd Farnham

Suzann Knight

Hampshire 033013843
Department of Human Services 129 Pleasant Street Concord, New
Family Resource Management 110B Pettee Hall 55 College Road Durham, New
Hampshire 03824-3599

(603) 2710966
(603) 2714643
(f)
(603) 8620092
(603) 8620107
(f)

Deborah Breslin Division of Senior Affairs

P.O. Box

807
S. Broad & Front Streets Trenton, New Jersey 08625

Division of Senior Affairs Quakerbridge,
Blvd. Building 12B Hampton Township, New
Jersey 08619

NY

Ann R. Krull

T. Brendan Mooney

Gerald Garcia New Mexico State Agency on Aging 228 East Palace
Avenue Ground Floor Santa Fe, New Mexico 87501

New York State Office for the Aging Two Empire State Plaza Agency
Bldg.. #2 Albany, New York 12223-1251
Same

(518) 473-5108
(518) 486-2225
(f)
(518) 473-5108
(518) 486-2225
(f)

Carla Suitt Obiol North Carolina Department of Insurance 111
Seaboard Avenue Raleigh, North Carolina 27604

North Dakota Dept. of Insurance
600 East Boulevard, Fifth Floor
Bismarck, North Dakota 58505

Gretchen Margraf
Ohio Department of
Insurance 2100
Stella Court
Columbus, Ohio
43215

Bill Smith Oklahoma Insurance Department
P.O. Box 53408 2401 N.W. 23rd, Suite 28
Oklahoma City, Oklahoma 73107

Margaret Scott

Oregon Division of Insurance 350 Winter Street NE, Room 440 Salem,
Oregon 97310

Jack Vogelsong Pennsylvania Department of Aging 555 Walnut Street,
5th Fl. Harrisburg, Pennsylvania 17101-1919

Jose Gonzalez Puerto Rico Governor's Office of Elderly Affairs Cobia's
Plaza Building Umlevel, Stop 23 Poncedel
P.O. Box 50063 Old San Juan Station San
Juan, Puerto Rico 00902 Will Speck Rhode
Island Department of Elderly Affairs 160
Pine Street Providence, Rhode Island
02903-3708

Gloria McDonald South Carolina Office on Aging 1801 Main Street
Columbia, South Carolina 29202

SD Mike Parker Candise Gregory

Mellissa Parette South Dakota Office of Adult Services & Aging 700

Governors Drive Pierre, South Dakota 57501-2291

South Dakota Office of Adult Service & Aging 335 Main Avenue, Suite
300 Sioux Falls, South Dakota 57102-0305

Street., Suite 2
Rapid City, South
Dakota 57702

South Dakota Office of Adult Service & Aging 2638 West Main
(605) 773-3656
(605) 773-6834
(f)
(605) 336-2475
(605) 336-6919
(f)
(605) 342-3494
(605) 342-7718

(f)

Patti George
Tennessee
Association of
Legal Services 211
Union, #833
Nashville,
Tennessee 37201

Kay Ferris Texas Department on Aging 806 Blue Hills Drive Dripping
Springs, Texas 78620

Sally Ann Brown
Utah Division of
Aging and Adult

Services 120 North 200 West St., Box 45500 Salt Lake City, Utah
84103 Northeastern Vermont 1161 Portland Street St. Johnsbury,
Vermont 05819

Joe Guarino
Virginia
Department for the
Aging 1600 Forest
Avenue, Suite 102
Richmond, Virginia
23229

Iris Bermudez Governor's Hospital and Medical Center 4007 Estate
Diamond Ruby, Box 18 St. Croix, Virgin Islands 00820-4421

Joan Lewis Washington Office of Insurance Commissioner
P.O. Box 40256 Olympia, Washington
98504-0256
Washington Office of Insurance
Commissioner 4224 6th Ave. Lacey,
Washington 98504

Barbara Reynolds West Virginia Bureau of Senior Services 1900
Kanawha Boulevard East Bldg. #10 Charleston, West Virginia 253050160
Glen Silverberg Wisconsin Bureau of Aging and LTC Resources 217 South
Hamilton Street, Suite 300 Madison, Wisconsin 53703 Wyoming Department of
Insurance 1 W. Wilson Street, Rm 450 Cheyenne, Wyoming 53707-7851

Wyoming

Senior Citizens 1130 Major Ave.
P.O. Box BD Riverton, Wyoming 82501 WY

Lloyd Wilder

(f)
(307) 856-

Janet Hackelman
(307) 777-7401
(307) 777-5895

6880
(307) 8564466

(f)
<% 'Sitewide navigation info / do NOT edit %>

